Citation Nr: 1139427	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a chronic lung disease, to include bronchitis, chronic obstructive pulmonary disease (COPD), and asbestosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2009, while his appeal to the Board was pending, the Veteran testified at a hearing held before a Veterans Law Judge of the Board, sitting at the RO.  The Board remanded the case for additional development in September 2009, recharacterizing the issue on appeal as entitlement to service connection for a chronic lung disease, to include bronchitis, chronic obstructive pulmonary disease, and asbestosis.  Following development, the agency of original jurisdiction (AOJ) continued to deny the claim.  The case was returned to the Board in March 2010.

In May 2010, the Board wrote the Veteran, informed him that the Veterans Law Judge who conducted the hearing in May 2009 was no longer employed by the Board, and asked him if he wanted to attend another hearing.  In August 2010, the Veteran indicated that he would like to appear at a hearing before a Veterans Law Judge of the Board via video conference at the RO.  As such, the Board remanded the Veteran's claim in September 2010 for the Veteran to be afforded a Board hearing via video conference.  

In November 2010, the Veteran testified at a video conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In January 2011, the Board again remanded the case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2011, the Board remanded the matter to the RO in order to obtain a VA examination with an opinion regarding whether the Veteran's current, mild COPD was related to the Veteran's in-service bronchitis or whether the symptoms noted in service were an early manifestation of his current mild COPD.  

In March 2011, the Veteran was afforded a VA examination.  The examiner noted that the Veteran smoked during service and that it was possible that he was exposed to asbestos dust during service as well.  The Veteran suffered from one documented episode of acute bronchitis while in service and had subsequent recurrent episodes of bronchitis.  His pulmonary function tests were consistent with mild chronic obstructive pulmonary disease.  The examiner then opined that it was more likely than not that his symptoms of shortness of breath and mild chronic obstructive pulmonary disease were a result of his cigarette smoking and it was less likely than not that they were related to his exposure to asbestos.  The basis for this opinion was that there was no evidence on the Veteran's chest x-ray of some of the usual stigmata of significant exposure to asbestos and asbestosis was a restrictive lung disease and not an obstructive lung disease.  

The Board finds that the examiner failed to provide the opinion requested in the January 2011 remand.  The examiner was specifically requested to comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it was at least as likely as not that any lung disorder found to be present is related to or had its onset during service, and particularly, to his in service episode of bronchitis.  The examiner reported that the Veteran had bronchitis in service and had subsequent had recurrent episodes of bronchitis following service; however, the examiner's opinion related to the Veteran's asbestos exposure and did not determine whether his in-service bronchitis was related to his current lung disease.  As such, another remand is required to correct this deficiency.

Furthermore, the Veteran contends that his current lung disease is a result of the spray painting he did in service being assigned to a vehicle spray paint team.  He states that he painted in areas with no air recover systems and the masks worn were not good.  See November 2010 hearing transcript, p. 3.  The examiner should also provide an opinion as to whether the Veteran's current lung disease is related to inservice painting.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims folder to the examiner who conducted the March 2011 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Thereafter, the examiner should comment on the Veteran's competent report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any lung disorder found to be present is related to or had its onset during service.  The examiner should also specifically comment on the Veteran's in-service episode of bronchitis and spray painting when rendering an opinion.  

A complete rationale for all opinions reached should be set forth in a legible report.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

